Citation Nr: 1759380	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-31 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for respiratory/bronchus cancer, including as due to Agent Orange exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as asbestosis and shortness of breath, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Navy from February 1962 to June 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal form a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2016 Board video conference hearing.  A transcript of that hearing has been associated with the claims file.

These matters were last before the Board in March 2016, at which time they were remanded for further development.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for COPD, claimed as asbestosis and shortness of breath, including as due to asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A current diagnosis of respiratory/bronchus cancer is not shown by the competent evidence of record, and the Veteran has not had respiratory/bronchus cancer at any time during the pendency of his claim.


CONCLUSION OF LAW

The criteria for service connection for respiratory/bronchus cancer have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2017).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection Law and Analysis

The Veteran submitted a claim for service connection for respiratory/bronchus cancer in October 2010.  In his claim, the Veteran asserted treatment dates of 2006 to (then) current, naming the VA outpatient medical center in Beaumont, Texas as the medical facility providing treatment.  Additionally, the Veteran asserted exposure to Agent Orange 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 C.F.R. § 5107 (b) (West 2012); 38 C.F.R. § 3.102 (2017).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service, except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307 (a) (6) (iii), 3.313(a).

In the Board's March 2016 decision, the Veteran's presumed exposure to herbicides, to include Agent Orange, was conceded.  See 38 C.F.R. § 3.307 (a)(6)(iii).  However, as discussed above, presumed service connection due to herbicide exposure under 38 C.F.R. § 3.307 requires that the Veteran be diagnosed with one of the enumerated diseases under 38 C.F.R. § 3.309 (e).  The Board notes that respiratory cancers (including lung cancer) are included the list of presumptive diseases based on herbicide exposure.

The Veteran was afforded a VA examination in May 2011.  The Veteran reported having emphysema and chronic bronchitis since 2004, for which he uses Albuterol.  The Veteran further reported that due to this he has limited ability with walking, climbing stairs, and other exertional activities, and quit his jobs as a welder and fueling shrimp boats in 2003 due to cardiac problems.  Upon examination, the Veteran's chest and lungs were noted as abnormal, with findings of mild bilateral diminished sounds and mild expiratory wheezing.  A diagnosis of chronic obstructive pulmonary disease (COPD) was noted. 

A February 2012 consultation report from the Cancer Center of Southeast Texas notes the Veteran was diagnosed with prostate cancer in 2007 but didn't follow up with this practice.  It was further noted that the VA recommended the Veteran undergo definitive radiation therapy treatments.  Additionally it was noted that the Veteran "ha[d] been a smoker for many years resulting in COPD.

The Veteran was afforded a VA respiratory conditions examination in May 2016.  The Veteran reported that he was exposed to asbestos in the engine room of a destroyer while in the Navy.  The Veteran further reported that he was told he had asbestosis in 1991 at a mobile unit in New York City.  The Veteran acknowledged smoking a half pack of cigarettes per day until the prior year when he was admitted to a hospital for acute breathing difficulties.  The Veteran stated he uses inhalers and a nebulizer.  It was noted that the Veteran is dependent on home oxygen.  A diagnosis of COPD was noted, and the examiner indicated that the Veteran does not have more than one respiratory condition.

The Board notes that the Veteran has not identified or submitted any medical records which would show a diagnosis, past or present, of any cancer of the respiratory system.  Furthermore, a VA medical opinion for the Veteran's claimed respiratory/bronchus cancer was obtained in March 2017.  The examiner reviewed the available medical information and stated that there is no diagnosis of lung cancer.

Thus, as the competent evidence of record has not established that the Veteran has ever been diagnosed with respiratory/bronchus cancer, the Board concludes that the Veteran is not entitled to presumptive service connection as secondary to herbicide exposure.

Although the Veteran is not entitled to a regulatory presumption of service connection for this disability as a result of in-service herbicide exposure, he can still establish service connection on a direct basis.  See, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also, Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

For the reasons stated above, the Board finds that the Veteran does not have a current diagnosis of respiratory/bronchus cancer, nor has it been shown at any time during the pendency of the Veteran's claim.  Therefore, Hickson element (1), current disability, has not been satisfied, and the claim fails on this basis.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for respiratory/bronchus cancer, including as due to Agent Orange exposure, is denied.


REMAND

The Veteran maintains that he is entitled to service connection for COPD, claimed as asbestosis and shortness of breath, including as due to asbestos exposure.

In an August 2011 statement in support of claim, the Veteran stated that while aboard the USS DeHaven he was exposed to asbestos when he "had to take the lagging off the steam pipes and replace it with new lagging."  The Veteran stated that in 1991 he was treated "at a mobile unit in New York and was told [he has] asbestos."

The Veteran was afforded a VA respiratory conditions examination in May 2016 and reported that he was told he had asbestosis in 1991 at a mobile unit in New York City.

The record does not indicate that VA has attempted to assist the Veteran in obtaining records from the New York City mobile unit visited by the Veteran in 1991.  As such, a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for COPD.  See 38 C.F.R. § 19.9 (2017).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A (a) (2012); 38 C.F.R. § 3.159 (c), (d) (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  The AOJ should undertake appropriate development to obtain medical treatment records from a mobile medical unit in New York City, in or around 1991, and related to the Veteran's COPD/exposure to asbestos.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  After, and only after, completion of steps one and two above, if, and only if, medical treatment records are obtained from a mobile medical unit in or around 1991, forward the claim to an appropriate clinician for an addendum opinion to determine the nature and etiology of the Veteran's COPD.  Following review of the file, the examiner should provide an opinion to the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's COPD had its onset during active service or is related to any in-service disease, event, or injury, including exposure to asbestos.

4.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


